                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHN DOE,                                           CASE NO. 18-cv-04622-YGR
                                   7                    Plaintiff,
                                                                                             CASE MANAGEMENT AND PRETRIAL
                                   8              vs.                                        ORDER
                                   9     METROPOLITAN LIFE INSURANCE                         Re: Dkt. No. 21
                                         COMPANY,
                                  10
                                                        Defendant.
                                  11

                                  12          The Court has read and reviewed the parties’ Joint Case Management Conference
Northern District of California
 United States District Court




                                  13   Statement. (Dkt. No. 21). Given that this case arises under the Employee Retirement Income

                                  14   Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq., the Court will not set a date for a

                                  15   bench trial until briefing on cross motions under Federal Rule of Civil Procedure 56 is completed.1
                                       If required, a bench trial can be scheduled on a fairly expedited basis. In light of the instant order,
                                  16
                                       the Court hereby VACATES the case management conference currently set for Monday, December
                                  17
                                       17, 2018 and SETS a new case management conference as stated herein. An earlier conference can
                                  18
                                       be rescheduled if requested.
                                  19
                                              Defendant shall preserve the administrative record and lodge the same with the Court
                                  20
                                       twenty-eight days after the close of discovery.
                                  21                                           PRETRIAL SCHEDULE
                                  22
                                        LAST DAY TO AMEND PLEADINGS/ADD PARTIES                 Not without the Court’s permission
                                  23
                                        REFERRAL TO ADR; LAST DAY TO CONDUCT                    Referred to Private Mediation
                                  24    MEDIATION/SETTLEMENT CONFERENCE                         June 28, 2019
                                  25

                                  26
                                              1
                                  27            Should the parties determine that a bench trial will be required, rather than resolution on
                                       the papers, the Court will discuss the issue with the parties at the next case management
                                  28   conference and modify the schedule below to require simultaneous opening briefs and responsive
                                       briefs.
                                   1    CASE MANAGEMENT CONFERENCE:                           Monday, July 15, 2019 at 2:00 p.m.

                                   2    DISCOVERY CUTOFF                                      August 30, 2019
                                   3    PARTIES TO FILE AFFIRMATIVE MOTIONS FOR
                                                                                              October 4, 2019
                                        JUDGMENT:
                                   4

                                   5    PARTIES TO FILE RESPONSES TO ONE ANOTHER’S
                                                                                              October 25, 2019
                                        MOTIONS FOR JUDGMENT:
                                   6
                                        HEARING                                               November 12, 2019 at 2:00 p.m.
                                   7
                                              The parties are REFERRED to private mediation to be completed by June 28, 2019. The
                                   8
                                       parties shall provide the Court with the name of an agreed-upon mediator by March 1, 2019 by
                                   9
                                       filing a JOINT Notice. A compliance hearing regarding shall be held on Friday, March 8, 2019
                                  10
                                       on the Court’s 9:01 a.m. calendar, in the Federal Courthouse, 1301 Clay Street, Oakland,
                                  11
                                       California, in Courtroom 1. By March 1, 2019, the parties shall file either the JOINT Notice or a
                                  12
Northern District of California




                                       one-page JOINT STATEMENT setting forth an explanation for their failure to comply. If
 United States District Court




                                  13
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  14   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  15   in a timely fashion.
                                  16          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  17   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  18   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: December 14, 2018
                                                                                                 YVONNE GONZALEZ ROGERS
                                  22                                                        UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
